Case 2:19-cv-00546-SPC-MRM Document 15 Filed 10/18/19 Page 1 of 9 PageID 41



                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                      FORT MYERS DIVISION

WAYNE O. BROWN,

         Plaintiff,

v.                                                    Case No.: 2:19-cv-546-FtM-38MRM

LEE MEMORIAL HEALTH SYSTEM FOUNDATION, INC.,

      Defendant.
______________________________________________________/

                   JOINT MOTION FOR ENTRY OF ORDER APPROVING
                 SETTLEMENT AND DISMISSING CASE WITH PREJUDICE

         Plaintiff, WAYNE O. BROWN, (hereinafter, “Plaintiff”), and Defendant, LEE

MEMORIAL HEALTH SYSTEM FOUNDATION, INC.1, , by and through their respective

undersigned counsel, hereby file this Joint Motion for Entry of Order Approving Settlement and

jointly request that this Honorable Court approve the settlement reached in this matter and dismiss

this case with prejudice, and in support thereof, state:

                                        MEMORANDUM OF LAW

I.       Legal Principles

         This is an action brought by Plaintiff for alleged unpaid overtime wages under the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. Section 210 et. seq. Defendant has denied any and all liability

with regards to Plaintiff’s claims, including the amount of alleged unpaid overtime wages in this

action and asserts that Plaintiff was paid correctly at all times under the FLSA. Moreover, Defendant



1
  Defendant was mistakenly identified as “Lee Memorial Health System Foundation, Inc.” however Plaintiff was
ever only employed by Lee Memorial Health System d/b/a Lee Health. Lee Memorial Health System d/b/a Lee
Health is a special purpose unit of local government, created by the Florida legislature, Chapter 63-1552, Laws of
Florida, Special Acts, 1963, recodified by Chapter 2000-439, Laws of Florida, Specials Acts, 2000. Hereinafter, Lee
Memorial Health System d/b/a Lee Health will be referred to as the “Defendant.”
Case 2:19-cv-00546-SPC-MRM Document 15 Filed 10/18/19 Page 2 of 9 PageID 42



has denied any and all liability and asserts sovereign immunity in this matter.

       Pursuant to the case law regarding settlement of FLSA claims, there are two ways in which

contested claims under the FLSA can be settled and released by employees. First, section 216(c) of

the FLSA allows employees to settle and waive their claims under the FLSA if the payment of unpaid

wages by the employer to the employee is supervised by the Secretary of Labor. See 29 U.S.C.

216(c); Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350, 1353 (11th Cir. 1982). Second, in

the context of a private lawsuit brought by an employee against an employer under section 216(b)

of the FLSA, an employee may settle and release FLSA claims against an employer if the parties

present the district court with a proposed settlement and the district court enters an Order approving

the settlement. Id. In detailing the circumstances justifying court approval of an FLSA settlement

in a litigation context, the Eleventh Circuit stated as follows:

       Settlements may be permissible in the context of a suit brought by employees under
       the FLSA for back wages because initiation of the action by the employees provides
       some assurance of an adversarial context. The employees are likely to be
       represented by an attorney who can protect their rights under the statute. Thus,
       when the parties submit a settlement to the court for approval, the settlement is
       more likely to reflect a reasonable compromise of disputed issues than a mere
       waiver of statutory rights brought by an employer’s overreaching. If a settlement in
       an employee FLSA suit does reflect a reasonable compromise over issues, such as
       FLSA coverage or computation of back wages that are actually in dispute, we allow
       the district court to approve the settlement in order to promote the policy of
       encouraging settlement of litigation.

Lynn’s Food Stores, 679 F.2d at 1354.

       The settlement of the instant action involves a situation in which the Court may approve the

Parties’ settlement to resolve and release Plaintiff’s FLSA claims against Defendant. The proposed

settlement arises out of an action brought by Plaintiff against his alleged former employer, which

was adversarial in nature.
Case 2:19-cv-00546-SPC-MRM Document 15 Filed 10/18/19 Page 3 of 9 PageID 43



       The Parties agree that the instant action involves disputed issues. Although Defendant

disputes its liability for the allegedly owed overtime wage payments to Plaintiff, it has ultimately

agreed to pay Plaintiff the amount described below as a fair and reasonable compromise in order to

resolve the disputed claims.

       With regards to legal fees, a court reviewing an FLSA settlement must review “the

reasonableness of counsel’s legal fees to assure both that counsel is compensated adequately and

that no conflict of interest taints the amount the wronged employee recovers under a settlement

agreement.” Silva v. Miller, 2009 WL 73164, *2 (11th Cir. Jan. 13, 2009). In the wake of Silva,

persuasive district court authority has deemed scrutiny of the reasonableness of plaintiff’s agreed-

upon attorney’s fees to be unnecessary in an FLSA settlement where “the plaintiff’s attorneys’ fee

was agreed upon separately and without regard to the amount paid to the plaintiff,” except in

circumstances where “the settlement does not appear reasonable on its face or there is reason to

believe that the plaintiff’s recovery was adversely affected by the amount of fees paid to his

attorney.” Bonetti, 715 F. Supp.2d at 1228; see also Wing v. Plann B Corp., 2012 WL 4746258,

*4 (M.D. Fla. Sept. 17, 2012) (declining to examine reasonableness of attorney’s fee payment in

FLSA settlement where the FLSA claims were compromised, there was a reasonable basis for such

compromise, and “Plaintiff’s claims were resolved separately and apart from the issue of attorneys’

fees,” such that “there is no reason to believe that Plaintiff’s recovery was adversely affected by

the amount of fees and costs to be paid to Plaintiff’s counsel”).

       As explained in Bonetti v. Embarq Management Company, 715 F. Supp. 2d 1222, 1228

(M.D. Fla. 2009), “the best way to insure that no conflict [of interest between an attorney’s

economic interests and those of his client] has tainted the settlement is for the parties to reach

agreement as to the plaintiff’s recovery before the fees of the plaintiff’s counsel are considered. If
Case 2:19-cv-00546-SPC-MRM Document 15 Filed 10/18/19 Page 4 of 9 PageID 44



these matters are addressed independently and seriatim, there is no reason to assume that the

lawyer’s fee has influenced the reasonableness of the plaintiff’s settlement.” In Bonetti, Judge

Presnell concluded:

       [I]f the parties submit a proposed FLSA settlement that, (1) constitutes a
       compromise of the plaintiff’s claims; (2) makes full and adequate disclosure of the
       terms of settlement, including the factors and reasons considered in reaching same
       and justifying the compromise of the plaintiff’s claims; and (3) represents that the
       plaintiff’s attorneys’ fee was agreed upon separately and without regard to the
       amount paid to the plaintiff, then, unless the settlement does not appear reasonable
       on its face or there is reason to believe that the plaintiff’s recovery was adversely
       affected by the amount of fees paid to his attorney, the Court will approve the
       settlement without separately considering the reasonableness of the fee to be paid
       to plaintiff’s counsel.
Id.

II.    Terms of Settlement

  1.     This case involves claims made by Plaintiff for alleged unpaid overtime wages and

         retaliation under the FLSA.

  2.     Pursuant to the Complaint [D.E.#1], Plaintiff alleged that he was owed an average of 2.5

         hours per week corresponding to lunch time he alleges he did not take but which was

         nevertheless automatically deducted from his pay – regardless of whether he took lunch or

         not. (Complaint, ¶10-11)

  3.     Pursuant to Plaintiff’s statement of claim asserted in the Complaint (Complaint ¶32),

         Plaintiff’s alleged “Unpaid Overtime Hours” and the amount of alleged “Unpaid Overtime

         Compensation” are as follows:

         a. Total amount of alleged unpaid overtime wages:

         Seven Thousand Nine Hundred Forty-Six Dollars and 04/100 ($7,946.04)

         b. Calculation of such wages:

         Total time of employment: 140 weeks
Case 2:19-cv-00546-SPC-MRM Document 15 Filed 10/18/19 Page 5 of 9 PageID 45



       Total relevant period of employment: 138 weeks

       Total alleged hours worked per workweek: more than 40 hours

       Total alleged unpaid overtime hours: 2.5 O/T hours

       Regular rate: $15.35 an hour x 1.5= $23.03 O/T rate

       O/T rate: $23.03 an hour

       O/T rate $23.03 x 2.5 O/T hours=$57.58 weekly

       $57.58 weekly x 138 weeks=$7,946.04

       c. Nature of wages (e.g. overtime or straight time):

       This amount represents the alleged unpaid overtime wages.

 4.    On or about October 3rd, 2019, after extensive negotiations held from the onset of this

       action, the parties were able to reach a settlement between them that resolved all of

       Plaintiff’s claims, including those for attorney’s fees and costs.

 5.    Plaintiff and Defendant herein state that the settlement reached between them with respect

       to Plaintiff’s claimed FLSA damages represents a fair and reasonable resolution of disputed

       claims and that the terms of the settlement are acceptable to both Plaintiff and Defendant.

       Specifically, based upon their respective estimates of Plaintiff’s underlying claims and his

       claims for attorneys’ fees and costs, the parties negotiated the settlement amount herein.

 6.    In settlement, Plaintiff WAYNE O. BROWN, will be paid a total of $5,000.00 as full relief

       and compensation of any alleged unpaid overtime wages as well as liquidated damages

       under the FLSA. From the total amount of $5,000.00, $2,500.00 shall be allocated in

       satisfaction of Plaintiff’s claim for “unpaid overtime wages”; and $2,500.00 shall be

       allocated in satisfaction of Plaintiff’s claim for “liquidated damages”. The parties agree

       that upon careful review of Plaintiff’s dates of alleged employment; hours and weeks which
Case 2:19-cv-00546-SPC-MRM Document 15 Filed 10/18/19 Page 6 of 9 PageID 46



       Plaintiff worked; time and pay records; and all available evidence pertaining to Plaintiff’s

       employment, this amount represents a fair and reasonable compromise of the disputed

       claims.

 7.    Notwithstanding, the parties agree that there are genuine disputes as to whether or not

       Plaintiff did in fact take lunch on a daily basis; and whether or not Plaintiff was in fact paid

       properly for all hours Plaintiff allegedly worked, including overtime. Most significantly

       however, Defendant asserts that Plaintiff’s claims should be dismissed in this forum, since

       Defendant, as a governmental agency, is entitled to sovereign immunity. Consequentially,

       Plaintiff could have been barred from any recovery whatsoever with regards to his claims

       for unpaid overtime wages in this forum had Defendant prevailed on its defenses.

 8.    Accordingly, the amount of this settlement to Plaintiff is fair and reasonable given that:

       Plaintiff will be receiving substantial compensation for his unpaid overtime claims;

       Plaintiff’s claims are highly disputed; there are issues of material fact which are in dispute;

       and Plaintiff could be barred from recovery in this matter should it be established that the

       Defendant is entitled to sovereign immunity.          Additionally, this settlement is also

       reasonable given the high costs of defending and litigating this matter further and the time

       and resources which would have been expended by both parties in taking this mater to trial.

       This settlement was arrived at after considerable negotiation by the parties, and Defendant

       does not admit any liability in this action.

 9.    In addition to a release of any wage and hour claims, Plaintiff has also agreed to a no-rehire

       provision that prohibits him from seeking employment with Defendant in the future. Given

       the highly disputed nature of Plaintiff’s claims the parties jointly assert that the payments

       Defendant has agreed to make to Brown described above serve as adequate consideration
Case 2:19-cv-00546-SPC-MRM Document 15 Filed 10/18/19 Page 7 of 9 PageID 47



       both for Plaintiff’s release of claims and his agreement not to seek employment with

       Defendant in the future.

 10.   Separate and apart, Plaintiff’s counsel shall receive $3,625.00 in attorney’s fees and

       $500.00 in costs, for a total of $4,125.00 which have been incurred to date in this action,

       including preparation and/or review of all settlement documents. Plaintiff’s counsel, who

       has over 13 years of experience litigating employment related matters, charges an hourly

       rate of $375.00. Plaintiff’s counsel’s hourly rate of $375.00 has been consistently approved

       and deemed reasonable by this Court as well as Courts in the Southern District of Florida.

       See Abreu v. Free Flow Constr., Inc., Case No. 18-20244, 2018 WL 6492904, at *1 (S.D.

       Fla. Oct. 30, 2018) (adopting Report and Recommendation recommending that Zandro E.

       Palma, Esq.'s requested rate of $375 was reasonable); see also Ruiz, et. Al. v. Global Fish

       Handlers, Corp., et al., Case No. 1:16-cv-25205-JEM, [D.E.#65], (S.D. Fla. April 4, 2019)

       (“This Court has previously awarded Mr. Palma attorney's fees at a rate of $375 per hour.

       The Court finds that $375 is a reasonable hourly rate for Mr. Palma.”) Plaintiff’s counsel

       has expended over 10 hours on this matter to date, which includes time spent engaging in

       document review, informal discovery, attorney-client communications, settlement

       negotiations with Defendant’s counsel, and other off-the-record activity. Notwithstanding,

       Plaintiff’s counsel’s attorney’s fees and costs were negotiated separate and apart and the

       amount of fees and costs negotiated did not compromise in any way the amount allocated

       to Plaintiff. Consequentially, Plaintiff’s recovery was not adversely affected by the amount

       of fees and costs to be paid to his attorney.

 11.   As set forth by the cited authority above, because attorney’s fees and costs were determined

       separately and apart from Plaintiff’s recovery, this Honorable Court should find that the
Case 2:19-cv-00546-SPC-MRM Document 15 Filed 10/18/19 Page 8 of 9 PageID 48



         settlement and attorneys’ fees were agreed upon without compromising the amount paid to

         Plaintiff.

 12.     The parties’ settlement agreement is attached hereto as Exhibit A for the Court’s

         consideration.

 13.     The attached agreement includes every term and condition of the parties’ settlement.

 14.     Having agreed to the terms of the settlement reached, Plaintiff and Defendant respectfully

         request that this Honorable Court approve the settlement between the parties.

 15.     Accordingly, the parties respectfully request that this Court approve the Settlement

         attributed to Plaintiff’s FLSA claims, dismiss this action with prejudice, and otherwise

         deny any pending motions as moot.

       WHEREFORE, the Parties respectfully request that this Honorable Court approve the

parties’ settlement, dismisses this action with prejudice, and deny any pending motions as moot.

DATED this 18th day of October 2019.

Respectfully submitted,

/s/Zandro E. Palma_________                         /s/John Lassetter_________
Zandro E. Palma, Esq.                               John Lassetter, Esq.
Florida Bar No.: 0024031                            Minnesota Bar No. 0389009
ZANDRO E. PALMA, P.A.                               LITTLER MENDELSON, P.C.
9100 S. Dadeland Blvd.,                             1300 IDS Center
Suite 1500                                          80 South 8th Street
Miami, Florida 33156                                Minneapolis, Minnesota 55402-2136
Telephone No.: (305) 446-1500                       Tel: (612) 630-1000
Facsimile No.: (305) 446-1502                       Fax: (612) 630-9626
zep@ThePalmaLawGroup.com                            E-mail: jlasseter@littler.com
Attorney for Plaintiff                              Attorneys for Defendant
Case 2:19-cv-00546-SPC-MRM Document 15 Filed 10/18/19 Page 9 of 9 PageID 49



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

WAYNE O. BROWN,

         Plaintiff,

v.                                             Case No.: 2:19-cv-546-FtM-38MRM

LEE MEMORIAL HEALTH SYSTEM FOUNDATION, INC.,

      Defendant.
______________________________________________________/

                         ORDER GRANTING JOINT MOTION TO
                    APPROVE THE PARTIES’ SETTLEMENT AGREEMENT

         THIS CAUSE came before the Court upon the parties’ Joint Motion for Entry of Order

Approving Settlement and Dismissing the Case with Prejudice, and the Court having reviewed the

motion and the file in this cause, having noted the agreement of the parties and being otherwise

fully advised in the premises, it is hereby

         ORDERED and ADJUDGED that the parties’ settlement is hereby APPROVED. It is

further ordered that this action is DISMISSED WITH PREJUDICE.

         DONE AND ORDERED in Chambers, in Ft. Myers, Florida this _____ day of October,

2019.



                                              _______________________________
                                              MAC R. MCCOY
                                              UNITED STATES MAGISTRATE JUDGE
Copies provided to:
All Counsel of Record




4825-6455-6713.1 097217.1002
